Citation Nr: 1106505	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  98-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head injury 
other than a scar near the right eye and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  By a July 16, 2009 decision, the Board, in part, denied the 
Veteran's claim of service connection for residuals of a head 
injury other than a scar near the right eye and headaches.

2.  In October 2009, the Veteran filed a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims (Court).

3.  The Veteran died on April [redacted], 2010.  

4.  A motion for substitution of party before the Court was 
withdrawn in October 2010.

5.  Because of the death of the Veteran and the withdrawn motion 
for substitution, the Court, in October 2010, vacated that part 
of the Board's July 16, 2009 decision that denied the Veteran's 
claim of service connection for residuals of a head injury other 
than a scar near the right eye and headaches.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West 
Supp. 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a July 16, 2009 decision, the Board granted service connection 
for chronic headaches as a residual of a head injury.  In that 
decision, the Board also denied service connection for residuals 
of a head injury other than a scar near the right eye and 
headaches.  The Board referred to the agency of original 
jurisdiction (AOJ) the implementation of a previous grant of 
service connection for a scar near the right eye as a residual of 
a head injury.  The Board also referred to the AOJ a claim of 
entitlement to an increased rating for arthritis of the right 
knee.

The Veteran thereafter filed a Notice of Appeal with the Court in 
October 2009.  The Veteran died on April [redacted], 2010.

Subsequent to the Veteran's death, the RO issued a September 2010 
rating decision whereby the RO implemented the grant of service 
connection for a scar near the right eye.  A noncompensable 
rating (zero percent) was assigned effective July 28, 2003.  The 
Board's grant of service connection for headaches was also 
implemented.  A 10 percent rating was assigned effective May 14, 
1997, and a 30 percent rating was assigned effective November 18, 
2009.  The referred claim for an increase for arthritis of the 
right knee was addressed.  The claim was denied and a 10 percent 
rating was continued.  Lastly, a claim of entitlement to special 
monthly compensation on account of the need for aid and 
attendance or housebound status that had been raised before the 
Veteran's death was also denied.  The RO awarded $3,053.50 in 
accrued benefits to the Veteran's surviving daughter.

Thereafter, in October, 2010, a motion for substitution of party 
before the Court was withdrawn.  Later that month, the Court 
issued a memorandum decision.  Because of the death of the 
Veteran and the withdrawn motion for substitution, the Court, in 
October 2010, vacated that part of the Board's July 16, 2009 
decision that denied the Veteran's claim of service connection 
for residuals of a head injury other than a scar near the right 
eye and headaches.  See Breedlove v. Shinseki, 24 Vet. App. 7 
(2010) (holding that an accrued-benefits claimant may request 
substitution before the Court or permit the Board's decision to 
be vacated).  The Court left intact that part of the Board's July 
16, 2009 decision that granted benefits.  The appeal before the 
Court was dismissed for lack of jurisdiction.

Unfortunately, the veteran died during the pendency of the appeal 
to the Court.  As a matter of law, claims do not survive a 
claimant's death absent proper substitution.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The appeal on the merits has become moot by virtue of 
the death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to 
allow substitution in cases involving claimants who die on or 
after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 
Supp. 2010)).  Such request must be filed not later than one year 
after the date of the Veteran's death.  Id.  As provided in the 
law, a person eligible for substitution will include "a living 
person who would be eligible to receive accrued benefits due to 
the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.

The Secretary will be issuing regulations governing the rules and 
procedures for substitution upon death.  Until such regulations 
are issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
claimant should file a request for substitution with the RO from 
which the appellant's claim originated (listed on the first page 
of this decision).


ORDER

The appeal is dismissed.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


